Exhibit 10.3

Revenue Sharing Agreement


 
THIS REVENUE SHARING AGREEMENT (this “Agreement”), dated as of February __,
2011, by and among Feel Golf Co., Inc., a California corporation (the
“Company”), and the Long Side Ventures LLC, a Florida limited liability company
(“Long Side”).


Whereas, the Company and Long Side have entered into a Convertible Debenture and
Subscription agreement of even date herewith; and


Whereas, The Company is acquiring Pro Line Sports Inc., with the proceeds
therefrom.


Now therefore, for $10 and other good and valuable consideration the sufficiency
and receipt of which is hereby acknowledged, the Parties agree as follows:


1.           Revenue Share.


a.           The Company shall pay Long Side 1% of Gross Revenues from all sales
of the Company, Pro Line Sports and any other business acquired during the term
hereof.
The Revenue Share shall commence on the transaction closing date and continue
until December 31, 2014. The Revenue Share payment shall be disbursed Long Side
on or before the 15th day of the month for those sales in the previous calendar
month. The Revenue Share payment to Long Side shall be accompanied by a written
statement (the "Revenue Share Statement") setting forth the calculations of the
Revenue Share paid. If Long Side disputes any amounts shown in the Revenue Share
Statement, Long Side shall notify the Company in writing of such dispute within
thirty (30) days from the date of the Revenue Share Statement. The dispute
statement shall include a general description of the dispute and documentation
supporting Long Side’s position.


b.           The Company will retain at its principal place of business, for a
period of three (3) years after the due date of each Revenue Share Statement all
of the files, records and books of accounts prepared in the normal course of
business which contain data reasonably required for the computation and
verification of the amounts paid by the Company in connection with each such
Revenue Share Statement. The Company will permit Long Side and its
representatives, on reasonable notice, to audit at any reasonable times (but not
more often than twice each fiscal year) all such files, records and books of
accounts and to take extracts therefrom and make copies thereof for the purpose
of verifying the correctness of the Revenue Share Statements provided by the
Company hereunder. Long Side shall pay the cost of such audits. If any such
audit reveals that the Company has underpaid Long Side, the Company will
promptly pay Long Side the amount of the underpayment.


2.           Independent Entities: The Parties expressly acknowledge that the
Parties hereto are independent entities and nothing contained in this Agreement
shall be construed to create an agency, partnership, joint venture, employment,
or any other relationship unless the Parties shall expressly provide to the
contrary. Each Party shall be responsible for its own employees and expenses,
including payment of all federal, state and local employment taxes.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Indemnification: Company shall defend and indemnify Long Side,
against any and all liabilities, claims, suits, other legal actions and
proceedings, demands, damages, losses, costs and expenses of any kind or nature,
including, without limitation, reasonable legal fees and expenses, arising out
of or otherwise relating to the operation of the Company. In such event, Company
shall within ten (10) business days of its receipt of the notice of the claim or
demand, assume the entire control of the defense, compromise or settlement of
the matter, including, at Company's expense, employment of counsel of Company's
choice. Long Side shall reasonably cooperate with Company in the defense of any
such claims.


4.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company, to: Feel Golf Company.,
1354-T Dayton St., Salinas, CA 93901 Attn: David Otterbach telecopier number:
831-422-9301, (ii) if to Long Side, to: Long Side Ventures LLC, Attention Ben
Kaplan, 1800 S. Ocean Dr., PH2, Hallandale Beach, FL. US 33009, with an
additional copy by telecopier only to: Jonathan D. Leinwand, Esq., telecopier
number: (954) 252-4265.


(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof.  No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of Long Side.


(c)           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and Long Side.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)            Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.


(e)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without regard
to conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Broward County, Florida.  The parties and the individuals executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts and waive trial by jury.  The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs.  In
the event that any provision of this Agreement or any other agreement delivered
in connection herewith is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.


In Witness whereof the Parties hereto have affixed their signatures below on the
date first set forth above.


FEEL GOLF COMPANY
INC.                                                                           LONG
SIDE VENTURES LLC




By:__________________________                                                                                     By:__________________________


Name:________________________                                                                                     Name:________________________


Title:_________________________                                                                                     Title:_________________________



 
3